Citation Nr: 0820050	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to a compensable evaluation for service-
connected scar of the scalp.

4.  Entitlement to an increased evaluation for service-
connected residuals of a head injury, to include headaches, 
currently evaluated as 10 percent disabling.  

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1965 to 
January 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the pendency of 
this appeal, the claims file was transferred to the Chicago, 
Illinois RO.

In a January 2002 statement, the veteran raised a claim for 
entitlement to service connection for an eye disorder, to 
include as secondary to the in-service head injury.  This 
issue is referred to the RO for action deemed appropriate. 

The issue of entitlement to service connection for a dental 
disorder is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  In May 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for a heart disorder.

2.  In May 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to a compensable evaluation for service-
connected scar of the scalp.

3.  Headaches due to an in-service head injury are manifested 
by complaints of infrequent severe headaches and more 
frequent moderately severe headaches.

4.  Service connection for a back disorder was denied by an 
unappealed March 1998 Board decision.  

5.  Evidence associated with the claims file since the 
unappealed March 1998 Board decision does not raise a 
reasonable possibility of substantiating the veteran's claim 
for entitlement to service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for a heart disorder have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to a compensable 
evaluation for scar of the scalp have been met.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for an increased evaluation for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (2007).

4.  Evidence submitted to reopen the claim of entitlement to 
service connection for a back disorder is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals of claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 7105.  A substantive appeal may be 
withdrawn on the record at a hearing, at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(b).  
Withdrawal may be made by the veteran or his authorized 
representative.  38 C.F.R. § 20.204(a).

By a January 2004 rating decision, the RO denied service 
connection for a heart disorder and denied a compensable 
evaluation for a scar of the scalp.  In May 2004, the veteran 
filed a notice of disagreement.  In December 2004, the RO 
issued a statement of the case.  In January 2005, the veteran 
perfected the appeal.  38 C.F.R. § 20.202.  At the May 2005 
RO hearing, the veteran orally withdrew the appeal as to 
those 2 issues.  This is sufficient to withdraw the issues on 
appeal.  38 C.F.R. § 20.204(b)(1).  As a result, no 
allegation of error of fact or law remains before the Board 
for consideration with regard to these issues.  38 C.F.R. 
§ 20.204(c).  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the issue of 
entitlement to service connection for a heart disorder and 
the issue of entitlement to a compensable evaluation for a 
scar of the scalp.

Claims on appeal

With respect to the veteran's claim for entitlement to an 
increased evaluation for headaches and claim to reopen a 
claim for entitlement to service connection for a back 
disorder, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a 
February 2006 re-adjudication of the veteran's claims, a 
February 2005 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (noting that a VCAA defect may be cured 
by the issuance of a fully compliant notification letter 
followed by a re-adjudication of the claim).  Although the 
letter did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the veteran was so notified in a March 
2006 letter, and in April 2006, the veteran responded that he 
had no other information or evidence to submit.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Prior to initial adjudication of the veteran's claim for 
entitlement to an increased evaluation, the veteran was also 
not notified that there must be evidence of worsening of the 
disability and the effect on employment and daily life, the 
specific requirements of the diagnostic code to qualify for a 
higher rating, the application of diagnostic codes and 
disability ratings, and notice of the different types of 
competent evidence to show the above.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  But there is no prejudice to 
the veteran because the essential fairness of the 
adjudication was not affected:  the veteran was properly 
notified in the December 2004 statement of the case, the 
claim was readjudicated in February 2006, the veteran had 
almost 4 years to submit additional evidence, and the veteran 
has been represented by a veterans service organization 
throughout the adjudication of the claim.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).  
The February 2005 letter also requested that the veteran 
provide any evidence in his possession that pertained to 
these claims.  38 C.F.R. § 3.159(b)(1).  Further, the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims, to 
include the opportunity to present pertinent evidence.  
Simmons, 487 F.3d at 896; Sanders, 487 F.3d at 889.   

The veteran's service medical records, VA medical treatment 
records, VA examination reports, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  No spine examination was provided for the 
veteran, but none is required prior to the provision of new 
and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Increased evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By a March 1997 rating decision, the RO granted service 
connection for headaches due to head injury and assigned a 10 
percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 
9304-8045, effective July 26, 1994.  In a September 2000 
rating decision, the RO continued the 10 percent evaluation 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  In November 
2002, the veteran filed a claim for an increased evaluation.   
By a January 2004 rating decision, the RO continued the 10 
percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8045-9304.  The veteran appealed.

In December 1993, October 1995, December 1995, February 1996, 
April 1996, and June 1996 VA medical records, there were 
diagnoses of dementia or amnestic syndrome, secondary to 
chronic severe alcohol abuse.  In October, November, and 
December 1995 letters, a private physician, a private social 
worker, and a private nurse practitioner diagnosed alcohol 
dependence and alcohol induced persistent dementia and memory 
loss.  

In a May 2003 VA neurological disorders examination, the 
veteran reported severe headaches that occurred from every 1 
to 10 years and caused him to stop working, stay at home, and 
rest in the house.  He stated that the last severe headache 
was 1year ago and lasted 3 to 4 days.  The veteran also 
reported less severe headaches that occurred approximately 
every 6 months and lasted about 2 days.  He stated he was 
generally able to work and function during these headaches 
and treated them by going outside for a walk.  The veteran 
denied any photosensitivity, nausea, vomiting, or aura with 
the headaches.  Upon examination, there were no tics, 
paramyoclonus complex contractions, tremors, or sensory 
deficits.  There were hyperactive deep tendon reflexes, a 
normal cerebellar examination, and nontender sinuses.  The 
ophthalmologic examination revealed no signs of increased 
intracranial pressure and there was no chorea or choreiform 
disorder.  The examiner noted that the veteran had not 
described migraine type headaches because there was no 
related aura, nausea, vomiting, or photosensitivity.  The 
attacks were prostrating when they occurred, although they 
were not frequent.  The diagnosis was headaches, 
asymptomatic.  

At the May 2005 RO hearing, the veteran reported that he had 
severe headaches that occurred without any pattern.  He 
stated that sometimes the headaches lasted 3 to 5 days, and 
then would come back the next week, or a few weeks later, or 
not for an entire year.  The veteran stated that he had had 5 
prostrating attacks in the preceding 12 months which he 
described as when he had to stop what he was doing and sit 
down and relax and watch TV until it passed.  

In a June 2005 VA neurological disorders examination, the 
veteran reported severe recurrent headaches that were of a 
random frequency.  He reported the most recent severe 
headache was approximately 6 months prior, and had been 
primarily located at the frontal and top part of his head.  
The headache lasted approximately 3 to 4 days.  The veteran 
stated that in the past 2 years, he had approximately 6 to 10 
episodes of rather severe headaches.  He was not aware of any 
precipitation or alleviating factors.  The veteran reported 
that when the headaches occurred, he was confined to his 
residence because it was too uncomfortable for him to do 
anything else.  He is not able to read, go outside for a 
walk, or deal with any business type activity.  The veteran 
also reported spotty and blurred vision and associated 
diarrhea.  The veteran reported memory problems.  He did not 
use medication for the headaches.  Upon examination, there 
was normacephalic head without any area of point tenderness 
and normal coordination.  The diagnosis was headaches, 
residuals of head injury.

The veteran's headaches due to in-service head injury are 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8045, for 
brain disease due to trauma.  Under Diagnostic Code 8045, 
purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headaches, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8045.  Ratings in excess of 10 
percent for brain disease due to trauma under Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045.  

The veteran's 10 percent evaluation contemplates headaches 
without evidence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic 
Code 8045.  The medical evidence of record indicates that the 
veteran has reported severe headaches, but there are no other 
neurological impairments and no evidence of multi-infarct 
dementia associated with brain trauma.  The veteran's 
dementia has been positively linked with his alcohol abuse.  
38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. § 4.130, 
Diagnostic Code 9304 (2007).  Accordingly, an evaluation in 
excess of 10 percent for the veteran's headaches is not 
warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But there is no evidence of migraine headaches, 
convulsive tics, paramyoclonus multiplex, Sydenham's or 
Huntington's Chorea, or neuritis, neuralgia, or paralysis of 
any of the cranial nerves.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8100, 8103-8106, 8205, 8207, 8209-8212, 
8305, 8307, 8309-8312, 8405, 8407, 8409-8412 (2007).  
Accordingly, an increased evaluation for headaches is not 
warranted under alternative diagnostic codes.

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluation in this case is not inadequate.  A 
rating in excess of 10 percent is provided for certain 
manifestations of the service-connected headaches but the 
medical evidence reflects that those manifestations are not 
present in this case.  Moreover, there is no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization due to headaches and marked interference of 
employment has not been shown due to headaches.  In the 
absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran. 

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of 10 percent for 
headaches at any time during the period pertinent to this 
appeal.  38 U.S.C.A. 5110 (West 2002 & Supp. 2007); see also 
Hart, 21 Vet. App. 505.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Claim to reopen

In an October 1994 rating decision, the RO denied service 
connection for a back disorder because such disorder was not 
incurred in or caused by active military service.  The 
veteran appealed.  In a March 1998 decision, the Board denied 
service connection for a back disorder because there was no 
evidence of any in-service back injury and no evidence of a 
nexus between a back disorder and active service.  The 
veteran did not appeal.  The Board decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2007).  In November 2002, the veteran 
filed a claim to reopen his claim of entitlement to service 
connection for a back disorder.  In a January 2004 rating 
decision, the RO did not find new and material evidence to 
reopen the veteran's claim because the evidence was not new 
and did not raise a reasonable possibility of substantiating 
the claim.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108.  New 
and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).    

If new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  But if the RO did not reopen the claim and 
consider it on a direct basis, then the Board must consider 
whether the veteran has been provided adequate notice and 
opportunity of the need to submit evidence and argument on 
the issue and, if not, whether the veteran has been 
prejudiced by lack of such notice.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

In this case, the RO determined that new and material 
evidence was not presented to reopen the veteran's claim for 
entitlement to service connection for a back disorder.  Such 
a determination, however, is not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the March 1998 Board decision is the 
last final disallowance, the Board must review all of the 
evidence submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  

Evidence of record at the time of the March 1998 Board 
decision includes the veteran's service medical records, 
which were negative for any spine complaints, treatment, or 
diagnoses.  The service entrance and separation examinations 
noted normal spine.  In April 1994 and September 1994 lay 
statements, the veteran asserted that his back disorder was 
the result of falling off of an airplane during service or an 
in-service spinal tap.  In April 1994 and September 1994 VA 
medical records, the veteran reported back pain.  The 
provisional diagnoses were degenerative joint disease and 
chronic back pain.  In an October 1994 VA record, the veteran 
reported chronic back pain of 15 years.  The examiner noted 
that x-rays showed spina bifida occulta at L5 and 
questionable spondylolysis at L5 without spondylolisthesis.  
The impression was chronic low back pain.  

Evidence submitted after the March 1998 Board decision 
includes 1993 and 1994 VA medical records in which the 
veteran reported that he injured his back during service when 
he fell off of an airplane and that he had severe low back 
pain.  The assessments included spine degenerative joint 
disease, low back pain, spina bifida occulta at L5, and 
questionable spondylolysis at L5 without spondlylolisthesis.  
In 1995 VA records, the veteran reported that his back injury 
was due to an in-service fall off an airplane wing and an in-
service spinal tap.  He reported current severe low back 
pain.  The assessments were chronic back pain, back strain, 
and degenerative joint disease.  In 1996 VA records, the 
veteran reported a history of low back injury during service, 
to include the airplane incident and spinal tap.  He asserted 
current back pain and back pain since service.  The 
assessments were lumbosacral spine degenerative joint 
disease, chronic back pain, and back strain.  X-rays were 
unremarkable except for spondylosis at L5.  1997 VA records 
diagnosed chronic back pain.  In a March 2002 private medical 
record, the impression was lumbosacral spine degenerative 
joint disease and probable ruptured disc at L5-S1.  In 2004 
and 2005 lay statements, the veteran asserted that his back 
pain caused him to lose jobs, that he always felt his 
vertebra rubbing together in the spot where he had a spinal 
tap during service, and that his back injury was causing 
other injuries.  At the June 2005 RO hearing, the veteran 
testified regarding the alleged in-service incidents and his 
current back disorder. 

The evidence of record does not support a finding that new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a back disorder.  
The evidence is new because it was not of record at the time 
of the March 1998 Board decision.  The newly submitted 
evidence, however, is not material.  The evidence is 
cumulative and redundant because it confirms the diagnosis of 
a back disorder and contains the same assertions of in-
service incidents by the veteran.  The evidence thus does not 
relate to an unestablished fact necessary to substantiate the 
claim, here, in-service incurrence and medical evidence of a 
nexus or relationship between a back disorder and service, 
and therefore does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Accordingly, 
new and material evidence not having been submitted, the 
claim for entitlement to service connection for a back 
disorder is not reopened.

Moreover, as new and material evidence to reopen a finally 
disallowed claim has not been submitted, the benefit of the 
doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).   


ORDER

The claim of entitlement to service connection for a heart 
disorder is dismissed. 

The claim of entitlement to a compensable evaluation for a 
scar of the scalp is dismissed.

An increased evaluation for headaches is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for entitlement to service 
connection for a back disorder is denied.


REMAND

Regarding the veteran's claim for entitlement to service 
connection for a dental disorder, remand is required because 
VA has not yet met its duty to assist.  VA's duty to assist 
requires that VA provide a medical examination when it is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (holding that a VA medical examination was 
required where there was a current disability, credible 
evidence of an in-service injury, medical opinions of record 
that found the current disability could have been caused by 
the in-service injury, and the Board did not find non-
credible lay testimony regarding continuity of 
symptomatology).  

Dental disabilities are treated differently than other 
medical disabilities in the VA benefits system.  See 38 
U.S.C.A. § 1712 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.381, 
17.161 (2007).  Service connection for purposes of disability 
compensation is warranted only for the loss of teeth due to 
the loss of the substance of body of the maxilla or mandible 
through trauma or disease.  See 38 C.F.R. § 4.150, Diagnostic 
Code 9913, Note (2007).  Otherwise, missing teeth are service 
connected solely for the purpose of establishing eligibility 
for VA outpatient dental treatment because they are not 
considered disabling conditions.  See 38 C.F.R. § 3.381(a) 
(2007); see also Byrd v. Nicholson, 19 Vet. App. 388, 394 
(2005) (noting that VA eliminated conditions such as 
periodontal disease, carious teeth, and missing teeth from 
diseases generally eligible for VA compensation).

Here, pursuant to a June 1993 rating decision, service 
connection for dental treatment purposes was granted for 
fractures of teeth 8 and 9.  In a June 1993 VA opinion, a VA 
dentist stated that the veteran may have received trauma to 
teeth 8 and 9, noting that the service records showed 
fractured crown of 9 and small chip of 8.  The veteran's 
post-service discharge dental records of file demonstrate 
that the veteran has full upper dentures and has lost all of 
his upper teeth, to include teeth 8 and 9.  A December 1993 
VA record noted that x-rays showed moderate to severe bone 
loss 11 mm diastema between teeth 8 and 9.  A March 1995 VA 
dental record noted that x-rays showed bone loss.  Thus, the 
evidence shows a current loss of teeth 8 and 9, in-service 
fractures of teeth 8 and 9, and possible bone loss near teeth 
8 and 9.  38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. 
App. at 83-86.  Accordingly, remand is required for an 
examination to determine the etiology of the veteran's loss 
of teeth 8 and 9.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must afford the veteran an 
appropriate VA examination to determine 
the nature and etiology of his current 
dental disorder.  The claims folder must 
be made available to the examiner for 
review in conjunction with this 
examination.  Any indicated tests and 
studies must be accomplished.  All 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the service and post-service 
medical evidence of record, whether the 
veteran's loss of teeth 8 and 9 were due 
to loss of substance of the body of the 
maxilla or mandible.  If an opinion cannot 
be provided without resort to speculation, 
it must be noted in the report.  The 
rationale for all opinions expressed must 
be provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


